Citation Nr: 0710511	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-20 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
April 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the service connection claim for 
tinnitus.

The Board notes that a claim of entitlement to service 
connection for bilateral hearing loss was also denied in the 
May 2004 rating decision and that decision was appealed.  The 
claim was ultimately granted in a May 2005 rating decision.  
The veteran filed a Notice of Disagreement (NOD) with that 
determination in August 2005, but later in August 2005 
withdrew the NOD as to that claim, according to a report of 
contact which is of record.


FINDINGS OF FACT

The clinical evidence does not reflect that tinnitus was 
present in service or that tinnitus was manifested within one 
year after service; the most probative evidence of record 
does not establish that tinnitus, which was initially 
diagnosed decades after service, is etiologically linked to 
service or to acoustic trauma sustained therein.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor 
may an organic disease of the nervous system (e.g., tinnitus) 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In this case, the RO did provide the appellant with such 
notice in February 2004, prior to the initial adjudication of 
the claim in May 2004.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

The RO informed the veteran in the February 2004 notice 
letter about the information and evidence that is necessary 
to substantiate his claim.  Specifically, the letter stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The letter also instructed the veteran to 
submit any medical records he had that would support his 
claim and a completed release form to allow the RO to obtain 
private medical records.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must advise the claimant that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Regarding the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal, the RO has provided the veteran with notice of the 
type of evidence which relates to these two elements in 
correspondence dated in March 2006.  Moreover, as the Board 
concludes herein that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical records as well as statements and 
testimony provided by the veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claim.  Additionally, the claims folder 
contains private records as well as medical fact sheets and 
articles submitted by the veteran, and a VA audiological 
examination in accordance with 38 C.F.R. § 3.159(c)(4).  For 
these reasons, the Board concludes that the VA has fulfilled 
the duty to assist the appellant in this case.

Factual Background

In July 2003, the veteran filed an informal claim for 
tinnitus which was followed by a formal claim filed in 
January 2004 at which time he reported that he had high 
frequency hearing loss and tinnitus which was caused by 
aircraft noise in service.  He stated that he served as an 
aviation structional mechanic on Navy jet aircraft.  

The service medical records (SMRs) include March 1951 and May 
1952 examinations which revealed no abnormality of the ears 
and hearing of 15/15.  The service medical records do not 
reveal any complaints, treatment, or diagnosis related to 
tinnitus.  The April 1954 separation examination reflects 
that clinical evaluation of the ears was normal, and that 
hearing testing was 15/15 bilaterally. 

In a statement dated in February 2004, the veteran indicated 
that he experienced constant and sometimes almost unbearable 
tinnitus.  He stated that he had never been treated for 
tinnitus because he didn't think anything could be done about 
it.  Service connection for tinnitus was denied in a May 2004 
rating decision.  

The veteran presented testimony at a hearing held at the RO 
in March 2005.  The veteran indicated that he served with the 
Naval Air branch of the Navy and that he had been trained as 
an aviation structural mechanic.  He indicated that he was 
subject to air noise for about 8 hours a day for nearly his 
entire period of service, noting that he spent the entire 
period of active duty except for boot camp at a training base 
in Texas.  He indicated that he noted symptoms of tinnitus at 
night when he would go back to his bunk.  The veteran 
testified that post service, he worked for a gas company in 
customer service and as a repairman, and then in 1963 worked 
in pharmaceutical sales for the next 25 years.  He indicated 
that he was not exposed to any significant acoustic trauma in 
his post-service employment.

At the hearing, the veteran submitted private medical reports 
dated in July 2001 and March 2005 reflecting that he had a 
bilateral hearing deficit.  The veteran also submitted a 
statement at that time indicating that he had been told in 
July 2001 and again in March 2005 that, although age could be 
a factor in some hearing loss, the type and severity of the 
veteran's hearing loss with accompanying tinnitus was always 
associated with exposure to excessive noise at some point in 
the veteran's life.  It was noted that this was a gradual 
process, though, which did not manifest itself until later 
and not immediately after exposure.  

A VA audiological evaluation was conducted in May 2005 and 
the claims folder was reviewed.  A history of noise from 
aircraft was noted and the veteran denied having any civilian 
noise exposure.  The veteran complained of constant severe 
bilateral buzzing.  He reported that he first noticed this 10 
years earlier and attributed it to noise exposure in the 
military.  Mild to severe sensorineural hearing loss with 
good speech recognition bilaterally was diagnosed.  The 
examiner observed that the veteran's file confirmed that he 
worked around aircraft and that therefore, it was likely that 
he would have been exposed to high noise levels.  Giving the 
veteran the benefit of the doubt, the examiner opined that it 
was at least as likely as not that his hearing loss was 
related to military service.  The examiner also noted that 
the veteran had reported that he first noticed tinnitus 
approximately 10 years earlier, many years after his 
separation from the military.  The examiner opined that 
therefore, it was not as likely that tinnitus was related to 
military service. 

In a May 2005 rating action, service connection for bilateral 
hearing loss was granted.

In June 2005, an article obtained from the internet entitled, 
"Tinnitus induced by occupational and leisure noise" was 
added to the record.  A general information fact sheet about 
tinnitus was also added to the record.  

The veteran presented testimony at a hearing held at the RO 
in October 2005.  At that time, the veteran's representative 
clarified statements made to the VA audiologist in May 2005 
and indicated that according to the veteran, he told the VA 
examiner that tinnitus began around 1954 at which time he had 
modest ringing which gradually worsened.  The veteran himself 
testified that, for the last 10 years, tinnitus had been 
constant bilaterally.  

In March 2006, a private medical statement of Dr. U. was 
added to the record.  The doctor noted the veteran's history 
of joining the Navy at age 19 with duties as structural 
engineer of jet aircraft used for training.  The doctor 
indicated that during the execution of his job, he would taxi 
aircraft from the flight line to the tarmac, as a result of 
which he was exposed to loud noises 8 hours a day for 6 days 
a week.  It was noted that, at night, the veteran suffered 
from tinnitus lasting up to 8 hours.  The doctor noted that, 
post-service, the veteran was employed as a service 
technician for a gas company and as pharmaceutical sales 
representative during which time he was not exposed to loud 
noises.  The doctor stated that the veteran developed 
progressive hearing loss over 30 years and tinnitus over 20 
years.  

The doctor stated that it was well known that exposure to 
loud noise over a long period of time would cause hearing 
loss and tinnitus and indicated that tinnitus reflected the 
degree of hearing damage.  The doctor referenced a medical 
survey, the results of which were published in November 1980, 
in which the authors linked tinnitus and ear problems with an 
increased exposure to noise. Dr. U. stated that working on 
jet engines and actually taxing aircraft with the cockpit 
open 8 hours a day, 6 days a week, would certainly qualify 
for a louder chronic exposure, which would certainly cause 
hearing loss and tinnitus.  Dr. U. concluded that it was 
clear that tinnitus was service connected and observed that 
it made no sense to grant service connection for hearing loss 
and not for tinnitus as well.  

Pertinent Law and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and certain chronic diseases, including organic 
diseases of the nervous system (e.g., tinnitus), become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Legal Analysis

The veteran maintains that service connection is warranted 
for tinnitus related to acoustic trauma sustained during 
service.

In this case, the veteran's SMRs are entirely negative for 
any diagnosis of tinnitus or any reference to symptoms of 
ringing in the ears.  The 1954 separation examination 
reflected that clinical evaluation of the ears was normal.

Post-service, the earliest documentation of any ear problems 
was in 2001, at which time hearing loss was initially 
identified, but tinnitus was neither complained of nor 
diagnosed.  The veteran's earliest documented complaints of 
tinnitus were made in 2003 and accompanied his claim for 
benefits made at that time.  

The record reflects that the veteran did not report having 
tinnitus to either to VBA or to his health care providers 
until he filed his July 2003 claim, almost five decades after 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim). 
 

In this case, the record lacks any documentation of 
complaints, treatment or a diagnosis of tinnitus from 1952 to 
2002.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Tinnitus was not initially diagnosed until 2005, more than 50 
years following service.  Concerning this decades-long 
evidentiary gap between active service and the post-service 
evidence of tinnitus, the Board notes that the absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran suffered from tinnitus in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any objective evidence of chronic tinnitus by 
virtue of documented complaints, symptoms, or findings until 
decades after service is itself evidence which tends to show 
that the claimed tinnitus did not have its onset in service 
or for many years thereafter.

The record contains two medical opinions addressing the 
matter of a relationship between the veteran's claimed 
tinnitus and service, specifically acoustic trauma sustained 
therein.  Adequate reasons and bases must be presented if the 
Board adopts one medical opinion over another.  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

A VA medical opinion was furnished by an audiologist in May 
2005.  At that time, the veteran complained of constant 
severe bilateral buzzing and reported that he first noticed 
this 10 years earlier and attributed it to noise exposure in 
the military.  The examiner noted that the veteran had 
reported that he first noticed tinnitus approximately 10 
years earlier, many years after his separation from the 
military and opined that therefore, it was not as likely that 
tinnitus was related to military service.  That opinion was 
provided based upon review of the entire claims folder, a 
history provided by the veteran and an audiological 
evaluation of the veteran.  Accordingly, the Board believes 
that this opinion represents that most probative and well-
supported evidence of record.  

In contrast, a private medical statement of Dr. U. was 
provided in March 2006.  The doctor indicated that during the 
execution of the veteran's duties in service, he would taxi 
aircraft from the flight line to the tarmac, as a result of 
which he was exposed to loud noises 8 hours a day for 6 days 
a week.  It was noted that at night the veteran suffered from 
tinnitus lasting up to 8 hours.  The doctor noted that post-
service the veteran was employed as a service technician for 
a gas company and as pharmaceutical sales representative, 
during which time he was not exposed to loud noises.  The 
doctor stated that it was well known that exposure to loud 
noise over a long period of time would cause hearing loss and 
tinnitus and indicated that tinnitus reflected the degree of 
hearing damage.  The doctor referenced a medical survey, the 
results of which were published in November 1980, in which 
the authors linked tinnitus and ear problems with an 
increased exposure to noise.  Dr. U. stated that working on 
jet engines and actually taxing aircraft with the cockpit 
open 8 hours a day, 6 days a week, would certainly qualify 
for a louder chronic exposure, which would certainly cause 
hearing loss and tinnitus.  Dr. U. concluded that it was 
clear that tinnitus was service connected.
It is significant to note that the Dr. U.'s opinion made in 
March 2006 was based solely upon statements made by the 
veteran, to include a history of chronicity of tinnitus, 
which is entirely unsupported by objective or clinical 
evidence of record.  The Court has held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. at 409.  

Dr. U.'s opinion was not based upon review of the veteran's 
claims folder and fails to discuss or account for the absence 
of any ear problems in service or for decades thereafter.  
Thus, a medical nexus opinion is inadequate when, as in the 
case of Dr. U.'s opinion, it is unsupported by any clinical 
evidence as a predicate for the opinion.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Moreover, while there is no 
question that the veteran served as an aviation structional 
mechanic on Navy jet aircraft, the history given by the 
veteran indicating that he was chronically exposed to loud 
noises 8 hours a day 6 days a week and that at night he 
suffered from tinnitus lasting up to 8 hours a night is 
entirely unsubstantiated by any evidence of record, and was 
not previously mentioned by the veteran at either the VA 
examination of 2005 or when he presented hearing testimony in 
October 2005.  (The Board notes that in March 2005 testimony 
the veteran testified that he was subject to jet-noise for 
practically 8 hours a day, for the entire time that he worked 
(unspecified).  Moreover, as will be discussed further 
herein, the medical study published in November 1980 
referenced by Dr. U. provided only generally information 
regarding an etiological link between acoustic trauma and 
tinnitus and did relate to the specific facts of this case.  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Upon careful review of this case, the 
Board finds that the most probative and competent evidence in 
this case fails to relate the veteran's claimed tinnitus to 
service, including acoustic trauma sustained therein.  

The Board has carefully considered the articles and medical 
fact sheets from the Internet providing information about the 
relationship between tinnitus and acoustic trauma, as well as 
the treatise evidence referenced by Dr. U.  Medical treatise 
evidence can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, the aforementioned information is 
simply "too general and inconclusive" to make a causal link 
more than speculative in nature, or to outweigh the specific 
medical evidence in this case which is directly pertinent to 
the veteran.

In addition, the Board has considered the veteran's statement 
which accompanied the private medical records of 2001 and 
2005 which identified hearing loss.  The veteran's statement 
indicated that he had been told in July 2001 and again in 
March 2005 that, although age could be a factor in some 
hearing loss, the type and severity of the veteran's hearing 
loss with accompanying tinnitus was always associated with 
exposure to excessive noise at some point in the veteran's 
life.  It was noted that this was a gradual process, though, 
which did not manifest itself until later and not immediately 
after exposure.  However, neither record included any such 
opinion.  With all due respect for his sincerity, the Board 
must observe that the veteran's statements, filtered as they 
were through a layman's sensibilities, of what a VA doctor 
purportedly said, are simply too attenuated and inherently 
unreliable to constitute probative "medical" evidence.  See 
Kirwin v. Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 
8 Vet. App. 69, 77 (1995)

The Board has considered the statements and testimony 
provided by the veteran as well as the history provided to 
Dr. U. to the effect that he experienced tinnitus during 
service from 1952 to 1954 which has chronically persisted 
since that time, to include the veteran's clarification of 
information given to the VA examiner in 2005.  However, the 
Board is compelled to point out that these statements and 
testimony were provided for the record approximately 50 years 
after the veteran's discharge from service, and in essence 
represent at best, remote recollections.  Not only may the 
veteran's memory be dimmed with time, but interest may play a 
role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Concerning this, the Board notes that 
"definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been 
termed as "the quality or power of inspiring belief."  
Webster's Third New International Dictionary (1966).  
"Credibility involves more than demeanor.  It apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Carbo v. United 
States, 314 F.2d 718, 749 (9th Cir. 1963); Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971).  The 
Board finds that the contemporaneous records are entitled to 
more probative weight than the recollections of the veteran 
of events which occurred decades previously.  Specifically 
with reference to the history given to the VA examiner in 
2005; there is no indication that the history given by the 
veteran at that time was anything other than as recorded by 
the VA examiner for the examination report.  The negative 
clinical and documentary evidence of tinnitus upon separation 
from service in 1954 and for the next 50 years is more 
probative than the remote assertions of the veteran made in 
the context of a claim for benefits.  

The veteran maintains that he has had symptoms of tinnitus 
since service which he believes are attributable to military 
acoustic trauma.  The Board appreciates the sincerity of the 
appellant's belief in the merits of his claim.  However, the 
Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and we must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that, as a layman, 
the veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

Even were the Board to assume, for the limited purpose of 
this analysis, that the veteran suffered from tinnitus during 
service; there is no competent documented evidence of any ear 
disorder at discharge in 1954, nor was tinnitus initially 
diagnosed until more than 50 years thereafter.  The Court has 
established that symptoms, not treatment, are the essence of 
continuity of symptomatology. However, in a merits context, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is a large gap in the 
evidence of treatment from discharge in 1954 until the 
earliest documented complaints of tinnitus in 2003.  In 
essence, the veteran's assertions of continuity and 
chronicity of a tinnitus are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).

Thus, for the reasons explained herein, service connection 
for tinnitus is not warranted.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


